                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 TERRE HAUTE DIVISION

ANDRE BADLEY,                                       )
                                                    )
                             Petitioner,            )
                                                    )
                        v.                          )      No. 2:17-cv-00417-WTL-MJD
                                                    )
J. E. KRUGER,                                       )
                                                    )
                             Respondent.            )


   Entry Dismissing Petition for a Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241

       Petitioner Andre Badley, a federal inmate, seeks a writ of habeas corpus pursuant to 28

U.S.C. § 2241 arguing that his sentence was improperly enhanced. During the pendency of this

case, Mr. Badley’s sentence was reduced under the First Step Act. Accordingly, his petition for a

writ of habeas corpus is denied as moot.

                                      I. Factual Background

       In 1997, Badley was convicted by a jury in the Northern District of Ohio of possession

with intent to distribute approximately 114.33 grams of crack cocaine, in violation of 21 U.S.C.

§ 841(a)(1), and possession with intent to distribute approximately 123.29 grams of cocaine, in

violation of 21 U.S.C. § 841(a)(1). United States v. Badley, No. 1:95-cr-125 (N.D. Ohio June 18,

1997) (Crim. Dkt.) Dkt. 117. The government filed a supplemental Information, pursuant to 21

U.S.C. § 851 charging Badley with three prior felony drug convictions. Id. at 101. Those

convictions were:

        1) March 23, 1993 – Trafficking in Drugs, Cuyahoga County Common Pleas
       Court, Cleveland, Ohio, Case #CR290301, 12 months’ imprisonment. Dkt. 24
       (“PSR”) ¶ 34;
       2) March 22, 1993 – Drug Abuse, Cuyahoga County Common Pleas Court,
       Cleveland, Ohio, Case #CR285141, 12 months’ imprisonment. PSR ¶ 32; and
       3) March 22, 1993 – Drug Abuse, Cuyahoga County Common Pleas Court,
       Cleveland Ohio, Case #CR286955, 12 months’ imprisonment. PSR ¶ 33.

       Badley’s presentence report found that under U.S.S.G. § 2D1.1, Badley had a total offense

level of 32. PSR ¶ 23. Badley was found to have a criminal history category of VI, PSR ¶ 40, and

his guideline range was 210-262 months’ imprisonment. PSR ¶ 60. But Badley faced a mandatory

minimum penalty of life imprisonment based on his prior felony drug convictions. Id.

       On September 18, 1997, Badley was sentenced to that mandatory minimum of life

imprisonment. Crim. Dkt. 125. Badley appealed his conviction and sentence, and the Sixth Circuit

affirmed his conviction and sentence. United States v. Badley, 178 F.3d 1296 (6th Cir. 1999)

(unpublished).

       Badley filed several challenges to his sentence, most of which were unsuccessful. See

generally Crim. Dkt.

       On August 31, 2017, Badley filed this petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241 based on the Supreme Court decision in Mathis v. United States, 136 S. Ct. 2243

(2016). Dkt. 1, 11.

       Then, on January 7, 2019, Badley filed in his criminal case a motion to reduce his sentence

under the First Step Act. Crim. Dkt. 247. That motion was granted on February 15, 2019, and

Badley’s sentence was reduced to 120 months. Crim. Dkt. 250. Because Mr. Badley had already

served more than 24 years of imprisonment, he was released immediately. See id.

                                         II. Discussion

       Badley challenges in this case the enhancement of his sentence to life under § 851. Since

his motion to reduce sentence was granted and he is no longer subject to § 851 enhancement, the

challenge to that enhancement is moot.
       “A basic principle of standing is that a person is not entitled to litigate in a federal court

unless he can show a reasonable probability of obtaining a tangible benefit from winning.” Diaz

v. Duckworth, 143 F.3d 345, 347 (7th Cir. 1998). “The federal habeas statute gives the Court

jurisdiction to entertain petitions for habeas relief only from persons who are ‘in custody in

violation of the Constitution or laws or treaties of the United States.’” Maleng v. Cook, 490 U.S.

488, 490 (1989) (citing 28 U.S.C. § 2241(c)(3). Because Mr. Badley has been resentenced without

the § 851enhancement, he is no longer subject to custody because of that would not impact his

sentence and is therefore moot. Eichwedel v. Curry, 700 F.3d 275, 278 (7th Cir. 2012) (“In general

a case becomes moot when the issues presented are no longer live or the parties lack a legally

cognizable interest in the outcome.”) (citation and quotation marks omitted).

                                         III. Conclusion

       For the foregoing reasons, Mr. Badley’s petition for a writ of habeas corpus is moot.

Accordingly, this action is dismissed for lack of jurisdiction. Judgment consistent with this Order

shall now issue.

       IT IS SO ORDERED.



Date: 4/1/2019

Distribution:

ANDRE BADLEY
35563-060
COLEMAN - I USP
COLEMAN I U.S. PENITENTIARY
Inmate Mail/Parcels
P.O. BOX 1033
COLEMAN, FL 33521

All Electronically Registered Counsel
